B32Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 16 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular the claims require that the layer of therapeutic of bioactive material is not covered by any outer coating on the medical device.  There appears to be lack of support for this claim limitation in the portions cited by the applicants as the locations for the support matter or otherwise.  It should be noted that this new matter comprises a negative limitation, wherein the Courts have long held that a claims may be rendered indefinite if the applicant attempts to “claims the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent”. See In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).
s 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for scenarios wherein oxygen naturally reacts with the surface of the formed carbon layer, does not reasonably provide enablement for the generalized use of the formation of oxygen containing acidic groups associated with the carbon layer and wherein the therapeutic or bioactive material is or includes a conjugate base of the acidic groups.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the method or provide the product of the invention commensurate in scope with these claims. In particular there seems to be multiple issues present or wording issues that cause problems with the claim.  First and foremost, acidic groups do not accurately have a conjugate acids. An acid may have a conjugate base but an acidic group may be present on an overall basic compound, wherein there would be no possible conjugate base.  Further, the applicant is effectively claiming all combinations of oxygen containing acidic groups that could be present in conjunction with all of their respective conjugate bases without disclosure of how to obtain conjugate bases for many of the compounds or how to effectively attach them. A list of therapeutic and bioactive agents is provided on pages 28-30 wherein said applicant has not adequately described how to use the super majority of the compounds listed. For example paclitaxel is a drug that is recited throughout the disclosure as a basic component (pg. 26).  However, it is not described how to provide an acidic group in the carbon layer that paclitaxel would be a conjugate base for, as in claim 18 for example. A Wands factor analysis is provided below to support the partial enablement rejection above.
The claims in question are somewhat broad in that while they do provide for a specific ordering of components in the form of layers, the number of compounds that may be used as the therapeutic or bioactive agents may be incredibly large.
The invention relates to a method of coating and implant and the implant itself wherein a base containing a native oxide is coated with a layer of carbon and a therapeutic agent such that the implant may release the drug in vivo over time.
The state of the prior art is such that the general provision of all of the layers provided is known but the manner in which the applicant is applying the layers may be generally unknown or inaccurately claimed.
The level of ordinary skill of one in this art would be high given the biomedical nature of the invention.
The level of predictability in this art would be medium.  While the general coating of metal implants with carbon primer and cleaning thereof would be well understood and highly predictable the nature of release of drug from a surface as described in the current claims would be much less predictable and would be expected to vary somewhat and in some cases significantly depending on the drug employed.
The applicant generally describes the use of acidification compounds for treating the surface of the medical device so as to provide acidic groups on the surface.  However, the applicant does not describe wherein the bioactive agent or therapeutic agent is “a conjugate base of the acidic groups”.
The existence of working examples of what is claimed is not known.
The quantity of experimentation needed to perform the operations of the claims and provide the product of the claims would be incredibly large and based on wording may not reasonably be possible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-19 and 21-22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sarasam et al. (US8642063) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open Circuit Technology” Walter Surface Technologies, 2021, pp. 1-8) and Hansen et al. (“Oxide Formation on NiTi Surface: Influence of the Heat Treatment Time to Achieve Shape Memory” Materials Research, 2015, Vol. 18, No. 5, pp. 1-13).
Regarding claims 15, 18 and 22, Sarasam teaches providing a nitinol stent (col. 31, lines 51-65) coated with a pyrolytic carbon primer layer (col. 26, lines 11-22) and wherein a paclitaxel layer is formed over the primer layer (claim 1) and wherein no polymer is required in the paclitaxel layer. Further it should be noted that there is no desire to provide a variable coating thickness in Sarasam which would require steps that are not mentioned in the prior art.  Further Sarasam states that the carbon layer can have “a suitable thickness” (as cited above), implying that only a single thickness is preferably used. Further, it should be noted that several of the potential metals employed by Sarasam form native oxides in air and therefore they would reasonably be present as a material property of those substrates.  As 
Regarding claim 16, Sarasam further teaches the coating applied may by free of polymer (col. 23, line 65 through col. 24 line 17) indicating that in all embodiments presented, Sarasam does not require the use of a polymeric cover layer.
Regarding claim 17, there is no requirement that the primer layer require anything other than pyrolytic carbon which meets the percentage limitations of the current claims.
Regarding claims 19 and 21, Sarasam teaches providing a nitinol stent (col. 31, lines 51-65) coated with a pyrolytic carbon primer layer (col. 26, lines 11-22) and wherein a paclitaxel layer is formed over the primer layer (claim 1) and wherein no polymer is required in the paclitaxel layer. Further it should be noted that there is no desire to provide a variable coating thickness in Sarasam which would require steps that are not mentioned in the prior art.  Further Sarasam states that the carbon layer can have “a suitable thickness” (as cited above), implying that only a single thickness is preferably used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarasam et al. (US8642063) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open  as applied to claims 15-19 and 21-22 above and further in view of Michal et al. (USPGPub2005/0249779).
Regarding claims 1-2, 8, and 11-14, the teachings of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen are as shown above.  Sarasam as evidenced by Gemelli and Vezina et al. and Hansen fails to teach removing non-volatile carbon deposits from the device prior to coating.  However Michal teaches a plasma etching process for the purpose of cleaning a stent wherein the process is capable of removing non-volatile carbon deposits, followed by deposition of a carbon layer over the surface of the implant, wherein the purpose of the carbon layer is to provide a binding site for a bioactive material.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the plasma etching process of Michal in the stent manufacture method of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen as a use of a known cleaning and etching technique used to improve a similar medical device in the same way wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 4, the pyrolytic carbon of Sarasam would have the quality of being impervious as claimed.
Regarding claim 5, pyrolytic carbon is a known amorphous material.
Regarding claim 6, it should further be noted that the applicant notes in their own specification that the acidic groups may be formed by adsorption of oxygen onto the deposited carbon layer, wherein it the position of the examiner that given exposure to air, the prior art invention would also adsorb oxygen from the atmosphere.
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarasam et al. (US8642063) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open Circuit Technology” Walter Surface Technologies, 2021, pp. 1-8) and Hansen et al. (“Oxide Formation on NiTi Surface: Influence of the Heat Treatment Time to Achieve Shape Memory” Materials Research, 2015, Vol. 18, No. 5, pp. 1-13) and further in view of Michal et al. (USPGPub2005/0249779) as applied to claims 1-2, 4-8 and 11-14 above and further in view of Park et al. (USPGPub2007/0225785).
Regarding claim 9, the teachings of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal are as shown above. Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal fails to teach wherein the plasma contains a combination of hydrogen and argon, although Sarasam in view of Michal does teach the use of argon plasma.  However, Park teaches that is well known when cleaning using argon plasma to include additional gasses such as hydrogen.  Therefore one of ordinary skill in the art at the time of filing would have considered it obvious to include the hydrogen of Park in the argon gas of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal as a combination of prior art elements predictably combinable with a presumed high level of success.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarasam et al. (US8642063) as evidenced by Gemelli et al. (“Oxidation Kinetics of Commercially Pure Titanium”, Matter, 2007, Vol. 12, No. 3, pp. 1-9), Vezina et al. (“Monitoring Passivation on Stainless Steel with Open Circuit Technology” Walter Surface Technologies, 2021, pp. 1-8) and Hansen et al. (“Oxide Formation on NiTi Surface: Influence of the Heat Treatment Time to Achieve Shape Memory” Materials Research, 2015,  as applied to claims 1-2, 4-8 and 11-14 above and further in view of Callol et la. (US6174329).
Regarding claim 10, the teachings of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal are as shown above. Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal fails to teach the deposition method used to apply the pyrolytic carbon coating.  However, Callol teaches that pyrolytic carbon coatings are known to be applied to stents via sputtering (col. 6, lines 25-46). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the pyrolytic carbon coating of Sarasam as evidenced by Gemelli and Vezina et al. and Hansen and further in view of Michal using the methods of Callol as a use of a known deposition technique to apply a similar coating material to improve a similar substrate in the same way.
Response to Arguments
	Regarding the applicants arguments as relates to the claims, the examiner has provided herein multiple references showing that the statement made by the examiner about many of the materials of the prior art forming native oxides in factually correct. All of the reference supplied clearly show that as relates to the materials in question, none require anything more than exposure to air for the oxidation process to occur.  Further the examiner did provide technical reasoning originally as to why this would occur.  It is a material property of those materials that causes the oxidation to occur.  Further because Sarasam does not teach removal of said oxides before the application of the carbon coating, it is presumably inherent that the oxides would be present and even further it should be noted that if by any means they were removed, if the object to be treated were not kept in a vacuum space (not described), the oxide film would reform again.  Further the method claims of the current application do not actually require the presence of any deposition on the oxide layer.  The some oxide needs merely be exposed and could reasonably be removed and still meet the claim limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717